IN THE SUPREME COURT OF THE STATE OF NEVADA


 THE STATE OF NEVADA,                                    No. 82750
 Appellant,
 vs.
 DUSTIN LEWIS,
 Respondent.
 THE STATE OF NEVADA,
 Appellant.                                              NO 8271LED
 vs.
 MARGAUX ORNELAS,
 Respondent.

                  ORDER VACATING AND REMANDING

             These are consolidated appeals from a district court order
granting a motion to suppress in a criminal matter. Eighth Judicial District
Court, Clark County; Erika D. Ballou, Judge.
             The State indicted Dustin Lewis and Margaux Ornelas on
charges stemming from burglaries of storage units at a storage facility on
two separate dates.
             After the first date of burglaries, Las Vegas Metropolitan Police
Department officers canvassing the area came across a tent and a
wheelchair in a desert area adjacent to the storage facility. Officers
approached the tent and when no one answered, they unzipped the front
door of the tent. They fbond no one inside but saw what appeared to be
items reported missing from storage units. Officers obtained a warrant and
seized numerous items, a.nd a crime scene analyst collected forensic
evidence. Later that evening, a second incident of burglaries occurred at
the storage facility.
             Based on forensic analysis of i.tems found in the tent and the
wheelchair outside of the tent, analysis of fingerprints taken from
burglarized storage units. questioning of an alleged co-conspirator in the
second incident of burglares, surveillance footage, and review of recent
booking photos, detectives identified Lewis and Ornelas as suspects.
Respondents were then each indicted on charges of two counts of conspiracy
to commit burglary, four counts of burglary, and grand larceny.
            Lewis moved to suppress all evidence, and Ornelas joined the
motion. The district court decided that no evidentiary hearing was
necessary, even though the State requested to present witnesses. 'Phe

district court granted Lewis's motion, ordering suppressed all tangible and
physical evidence recovered from the tent and the surrounding area, stating
the items were seized in violation of the Fourth Amendment. The district
cou.rt additionally suppressed other incriminating evidence under the fruit-
of-the-poisonous-tree doctrine. The State appeals this order.
            The State argues the district court failed to make necessary
fact ual findings on the record for this court to review on appeaL The State
also argues the district court erred by granting the motion to suppress all
evidence because respondents did not have a legitimate expectation of
privacy in the seized materials. It additionally argues the district court
erred by suppressing additional evidence under the fruit-of-the-poisonous-
tree doctrine because the evidence was sufficiently attenuated from the
search of the tent. Respondents assert the district court adopted by
reference the facts in Lewis's motion to suppress and properly suppressed

the evidence.
            The district court's decision to suppress evidence presents a
mixed question of law and fact. State v. Beekman, 129 Nev. 481, 485, 305
P.3d 912, 916 (2013). This court reviews a district court's findings of facts




                                     2
                for clear error but reviews the legal consequences of those factual findings
                de novo. Id. at 486, 305 P.3d at 916.
                            We agree with the State that the district court did not make
                proper factual findings for this court to review the legal conclusions on
                appeal. This court has clearly stated that the district court is required to
                make express factual findings on the record when deciding suppression
                motions. State v. Rincon, 122 Nev. 1170, 1177, 147 P.3d 233, 238 (2006). In
                this matter, it is apparent that the district court made factual
                determinations and inferences, but it did not do so on the record, and this
                court does not act as a factfinder. See id. at 1176-77, 147 P.3d at 237. In
                order for this court to properly review de novo the legal consequences of the
                district court's factual findings, district "courts must exercise their
                responsibility to make factual findings when ruling on motions to suppress."
                Rosky v. State, 121 Nev. 184, 191, 111 P.3d 690, 695 (2005) (internal
                quotation marks omitted). This court will not speculate about the factual
                inferences drawn by the district court. Rincon, 122 Nev. at 1177, 147 P.3d
                at 238.
                            In this matter, the district court did not make any factual
                findings in its order. We disagree with respondents that the district court
                adopted by reference the statement of facts included in Lewis's motion to
                suppress. The district court merely stated its decision was "based on the
                pleadings, argument of counsel on April 5, 2021, prior arguments made in
                court, and good cause shown." There is no indication in the district court's
                order that it intended to adopt any parties statement of facts and it did not
                indicate it was incorporating by reference any other source of facts.
                            Accordingly, without factual findings on the record, we are
                unable to evaluate the State's additional arguments on appeal, and we

SUPREME COURT
     OF
   NEVADA
                                                        3
(th 1947A ADP
                    vacate and remand. See Rincon, 122 Nev. at 1177-78, 147 P.3d at 238
                    (remanding the matter to the district court for an evidentiary hearing
                    because the record was insufficient to permit review by this court). For the
                    reasons set forth above, we
                                   ORDER the judgment of the district court VACATED AND
                    REMAND this matter to the district court for proceedings consistent with
                    this order.'



                                                                                      J.
                                                       Hardesty


                                                                                       j.
                                                       Stiglich


                                                                                      J.
                                                       Herndon



                    cc:   Hon. Erika D. Ballou, District Judge
                          Attorney General/Carson City
                          Clark County District Attorney
                          The Almase Law Group LLC
                          The Law Office of Michael A. Troiano
                          Eighth District Court Clerk




                         'This order constitutes our final decision of this matter. Any
                    subsequent appeal shall be docketed in this court as a separate matter.
 SUPREME COURT
       OF
     NEVADA
                                                         4
 4(J) 1447A etea+


       ..'sjo
kairgigifit
            a